Citation Nr: 9901839	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980, and from June 1981 to August 1984.  The veteran was 
discharged from this latter period of service with an under 
other than honorable conditions discharge.  

By a February 1993 rating decision, service connection for a 
low back disability was denied.  The veteran was notified of 
the adverse decision in March 1993, but did not initiate an 
appeal within the time period allowed.  38 C.F.R. § 20.302 
(1992).  Consequently, this previously denied claim of 
service connection may again be considered only on the 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  Subsequently, by a June 1996 rating 
decision, it was determined that new and material evidence 
sufficient to reopen the claim had been presented.  The Board 
agrees.  It was not until records dated in 1994 and a March 
1997 letter from Gregory Corradino, M.D., were received that 
evidence was presented which tended to show a relationship 
between back problems the veteran experienced in his first 
period of service and the problems for which he subsequently 
required surgery in 1992, namely a herniated nucleus 
pulposus.  Given that such medical nexus evidence was 
received subsequent to the February 1993 decision, and 
because no such evidence was previously available, the Board 
finds that new and material evidence has been presented to 
reopen the claim.  38 C.F.R. § 3.156(a) (1998).


REMAND

As noted above, certain evidence has been received that tends 
to provide a nexus between current back disability and the 
veterans low back problems noted in service.  Specifically, 
a September 1994 record indicates that the veterans back 
pain had its onset in 1979 after a parachute jump and that he 
had had continued back pain since that time.  It was reported 
that he had re-injured his back in 1985 or 1986.  Dr. 
Corradino, in his March 1997 letter, indicates that the in-
service injury 

sustained by the veteran likely precipitated all low back 
symptoms and the subsequent need to undergo surgery.  
However, other evidence of record raises additional questions 
about the etiology of the veterans herniated nucleus 
pulposus and requires additional development in order to 
obtain more definitive evidence regarding the onset of 
current back difficulties.

The veterans service medical records show that he was indeed 
seen for back pain in October 1979.  It was also noted in May 
1980 that he had had occasional low back pain secondary to a 
jump injury.  However, subsequently prepared records raise a 
question as to the continuity of back problems thereafter.  
In May 1981, the veteran was examined for re-enlistment and 
he reported having had no problem with recurrent back pain.  
His spine and other musculoskeletal system were normal on 
examination.  The veteran had low back pain again, but not 
until 1985.  Even after having been found to have a low back 
strain in 1985, no problems were evident in the record until 
1992 when it was noted that the veteran developed a gradual 
and intermittent onset of back pain of only several months 
duration.  Consequently, given this evidence regarding the 
seemingly transitory problems in service and in 1985, the 
Board finds that additional evidentiary development would be 
helpful to deciding the service connection question.  
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment which have 
not already been made a part of the file.  
The RO should assist him in accordance 
with  38 C.F.R. § 3.159 (1998).  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the etiology of the 
appellants low back disability.  The 
claims folder, and a copy of this remand, 
should be made available to the 

examiner.  The examiner should record 
pertinent medical complaints, symptoms 
and clinical findings.  The examiner 
should discuss the etiology of current 
low back disability.  The medical 
probabilities that current disability is 
related to difficulties the veteran 
experienced in his first period of 
service should be set forth.  The 
examiner should reconcile his opinion 
with other opinions of record.  A 
complete rationale for all conclusions 
reached and opinions expressed must be 
provided.  

3.  When the requested development has 
been completed, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellant review.  No action is required of the 
appellant until he receives further notice.  The purpose of 
this remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court..  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
